Schuman, C. J. The claimant, Alta Frost, seeks to recover wages for forty-seven days by reason of a ruling of the Civil Service Commission reinstating her to her position. The amount claimed is $306.00. This case is controlled by the opinion in the Ernest E. Frost case. Claimant, Alta Frost, and Ernest E. Frost are husband and wife, and apparently are employed together as house parents, and the removal or discharge of one involves the other. There is one exception in this case. The first suspension notice was for a period of seventeen days, and did not involve or require a hearing before the Commission, and was not a discharge as she admittedly was paid in September for eight days. Her discharge was effective by the second suspension notice, setting forth a suspension from September 9,1949 to October 8,1949. For this reason, the suspension being for less than thirty days, no recovery can be had for this period of seventeen days, being the period from August 15, 1949 to August 31, 1949. Claimant, however, is entitled to an award for her unlawful discharge covering the period of thirty days from September 9, 1949 to October 8, 1949 in the amount of $204.00. An award is, therefore, entered in favor of the claimant in the amount of $204.00.